Citation Nr: 1543972	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  08-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a disability manifested by headaches and blackouts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2013, the Veteran and his spouse testified before the Board at a hearing at the RO.  A transcript of that hearing has been prepared and is associated with the Veteran's Virtual VA file.

As a matter of background, this appeal previously came before the Board in November 2013, June 2014, and February 2015.  On all three occasions, it was remanded for additional development.  For the reasons discussed in more detail below, the Board finds that an additional remand is necessary in order to ensure that a complete record is available for the Board to rely upon in adjudicating this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board issued a remand so that, among other things, the Veteran could be afforded a VA examination by a physician to determine the current nature of the Veteran's "headache and syncope disability."  Shortly thereafter, in November 2013, the Veteran presented for a VA examination in connection with his claim.

In June 2014, the issue was returned to the Board at which time it issued a second remand because the November 2013 examination was conducted by a nurse practitioner, rather than a physician, as directed in the November 2013 remand.  Additionally, it found the prior examination to be inadequate because it was conducted prior to the RO acquiring all of the Veteran's missing medical records, as previously directed.  Thereafter, in June 2014, the Veteran was afforded a new VA examination with a physician.

In October 2014, the Veteran submitted a letter in which he asserted his dissatisfaction with the June 2014 VA examination.  Specifically, he asserted that the examining physician failed to address the full spectrum of his symptoms associated with his headaches and blackouts.  

In February 2015, the appeal was again returned to the Board, at which time the Board remanded the matter again so that it could ensure that a record dated October 19, 2004, and referred to by the November 2013 examiner could be associated in its entirety.  That record was obtained in full and the matter returned to the Board for further appellate review.

Inasmuch as the Board regrets any further delay in the adjudication of this matter, the Board finds that an additional remand is necessary.  

Once VA undertakes the effort to provide a VA examination when developing  a service connection claim, even if not statutorily obligated to do so, it must ensure that it provides an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is, "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history."  38 C.F.R. § 4.1 (2014).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, a remand by the Board confers on an appellant a right to compliance with the remand orders.  The Board errs, as a matter of law, when it fails to ensure compliance with those orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In the instant case, the Board agrees with the Veteran that the June 2014 VA examination is inadequate to render a decision.  It also finds that it fails to comply with its prior remands.    

Initially, the Board notes that both the November 2013 and the June 2014 remands stated that the Veteran should be provided with a VA examination by a physician that addresses the Veteran's "headache and syncope disability."  Syncope is defined as "a temporary suspension of consciousness due to generalized cerebral ischemia; called also faint." Dorland's Illustrated Medical Dictionary 1818 (32nd ed. 2012).  In November 2013, the Veteran was provided with a VA examination which addressed both headaches and syncope, but was not conducted by a physician.  In June 2014, the Veteran was provided with a VA examination by a physician, but was limited to headaches only and failed to address the Veteran's syncope.  Accordingly, the Board finds that the June 2014 VA examination failed to comply with the Board's November 2013 and June 2014 remands.

Additionally, the Board finds that the June 2014 examination is inadequate because it does not fully address the Veteran's complete history of symptomatology.  First, the Board notes that when describing the Veteran's headaches, the examiner stated that he does not experience any other non-headache symptoms beyond constant pain.  However, a review of the Veteran's various treatment records and examination reports of record, including the November 2013 VA examination indicated that his headaches are accompanied by symptoms such as nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, sensory changes, blurred vision and tingling in the legs and hands.  Additionally, the June 2014 examiner concluded that the Veteran's headaches are atypical for any specific diagnosis, but failed to address the Veteran's various prior diagnoses such as tension headaches, generalized non-convulsive seizures, Jacksonian seizures, and convulsive syncope.  Finally, the Board recognizes that in the rationale against service connection given by the June 2014 examiner, the examiner states that the Veteran's service treatment records reviewed had no evidence of a headache condition.  Instead, the examiner cites to "occasional respiratory infection or sinus problem."  This, however, ignores at least two notations in the Veteran's service treatment records that may speak to such a condition, specifically, a December 2, 1975, notation of treatment for a sinus issue indicating a history of frontal headaches in the morning, and a July 15, 1976, notation which, among other things, records a complaint of dizziness.  In light of these various omissions, the Board finds that the June 2014 VA examination is inadequate for it to rely upon in reaching a decision in this matter.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a physician to determine the current nature of the Veteran's headache and syncope disability.  The claims folder must be reviewed by the examiner in its entirety.  All necessary tests should be conducted.  

The examiner is requested to provide the following information and opinions:

The examiner should provide a diagnosis for any headache and syncope disability presently experienced by the Veteran.  The examination must address both headaches and syncope.  In reaching a diagnosis, the examiner must consider all possible diagnoses and symptoms.  The examiner is also requested to consider all prior diagnoses, and if he or she disagrees with such a diagnosis, must provide a reasoned explanation for doing so.  

Thereafter, for all diagnosed conditions, the examiner is requested to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the present condition either was manifested during active service, or is otherwise etiologically related to an incident, illness or injury experienced in service, to include the Veteran's various recorded illnesses such as sinusitis and/or rhinitis.  

A complete and reasoned rationale for any and all opinions must be provided.  

2. Thereafter, the AOJ should readjudicate the issue on appeal in light of all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afforded adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

